 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN JONES, et al.,                              No. 2:18-cv-01598 WBS AC
12                         Plaintiffs,
13              v.                                       ORDER
14    COSTCO WHOLESALE
      CORPORATION,
15
                           Defendant.
16

17

18             The court is in receipt of defendant’s motion to compel (ECF No. 12), which is

19   accompanied by several attachments, and defendant’s notice of request to seal documents

20   pursuant to Local Rule. 141. ECF No. 15. Defendant asks the court to seal certain pages in the

21   publicly-filed attachments to ECF No. 12, because they contain the name of a minor. ECF No. 15

22   at 1-2.

23             Defendant has violated Local Rule 140 and Rule 5.2, Fed. R. Civ. P., which require that a

24   minor’s name be redacted or that initials be used instead of full name. Local Rule 141, which

25   provides a process for requests to seal, does not contemplate requests to seal documents that have

26   already been publicly-filed by a party. Moreover, the court does not have the technical capacity

27   to seal individual pages of PDF documents, as defendant requests.

28   ////
                                                        1
 1          The only way to cure defendant’s error is to place all previously-filed exhibits to ECF No.
 2   12 under seal. However, because there is no legal basis for withholding these documents from
 3   public view, defendants will be ordered to file redacted versions of all exhibits. Redaction or use
 4   of initials, not partial sealing, is the prescribed method or protecting the minor’s privacy while
 5   filing documents to which public access is otherwise appropriate.
 6      Accordingly, it is hereby ORDERED that:
 7      1. The Clerk of Court is directed to seal all attachments to ECF No. 12 in their entirety;
 8      2. Defendant is ordered to file appropriately redacted versions of the exhibits to ECF No. 12
 9          no later than 4:00 PM on March 15, 2019; and
10      3. Defendant’s notice of request to seal documents (ECF No. 15) is DISREGARDED as
11          moot.
12      IT IS SO ORDERED.
13   DATED: March 11, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
